Motion Granted; Appeal Dismissed and Memorandum Opinion filed January 31,
2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-09-00861-CV
                                   ____________

SEAWOLF OILFIELD SERVICES, LTD., AND OLUREMILEKUN OLUTOYIN
                 AMAO OKUNLOLA, Appellants

                                           V.

     ATLAS PETROLEUM EXPLORATION WORLDWIDE, LTD., Appellee


                       On Appeal from the 127th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-04336


                      MEMORANDUM OPINION

      This is an appeal from a judgment signed May 22, 2009. On January 23, 2012, the
parties filed an agreed motion to dismiss the appeal in order to effectuate a compromise
and settlement agreement. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                         PER CURIAM

Panel consists of Justices Frost, Brown, and Christopher.